DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted that:
Claims 1, 11 and 20 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-7, 9-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 4613841 A1).
Regarding Claim 1:
Roberts teaches a transformer comprising: 
a first core (upper 100 in Drawing: 2; Col. 6, lines 30-50) that includes a first base (See Drawing: 2), a first protrusion member (upper 120, Fig. 8A; Col. 6, lines 30-50) that protrudes from the first base, and a  first external wall (See Drawing: 2) that is spaced apart from the first protrusion member (construed from Drawing: 2) and that surrounds the first protrusion member; 
a first winding (10, see Fig. 8A; Col. 6, lines 45-50) in the first core;  
a second core (lower 100 in Drawing: 2)  that includes a second base, a second 
protrusion member that protrudes from the second base, and a second external wall (see Drawing: 2) that is spaced apart from the second protrusion member (lower 120 in Drawing: 2)  and that surrounds the second protrusion member (construed from Drawing: 2);  
a second winding (20, see Fig. 8A; Col. 6, lines 45-50) in the second core; and 
a barrier rib (130, Fig. 8A) configured to separate the first winding and the second winding from each other.
construed from Drawing: 2) such that the first winding (10) does not protrude beyond the first external wall, and wherein the second winding is wound around the second protrusion member and disposed within the second external wall (see Drawing: 2) such that the second winding (20) does not protrude beyond the second external wall.

    PNG
    media_image1.png
    343
    507
    media_image1.png
    Greyscale

Drawing: 2, an annotated version of Fig. 8A

Regarding Claims 2 and 12:
As applied to claim 1 and 11, Roberts teaches wherein the barrier rib (130) includes an opening (135, see Fig. 8B) at a position corresponding to the first protrusion member of the first core and the second protrusion member of the second core. 

Regarding Claims 3 and 13:
As applied to claim 1 and 11, Roberts teaches that the barrier rib (130) comprises a magnetic material (see col. 7, lines 4-8).


Regarding Claims 5 and 15:
As applied to claim 1 and 11, Roberts teaches the first core includes a first opening (left 121, see Fig. 5, 8B; col. 6, lines 50-55) for the first winding, and wherein the second core includes a second opening (right 121, see Fig. 5) for the second winding.

Regarding Claims 6 and 16:
As applied to claim 5 and 15, Roberts teaches the second opening (121, Fig. 8A-8B) is located in the second external wall of the second core. 

Regarding Claims 7 and 17:
As applied to claim 5 and 15, Roberts teaches wherein the first opening is located (construed from Fig. 5 and 8B) in the base of the first core, and wherein the second opening is located in the second base of the second core.

Regarding Claims 9:
As applied to claim 1, Roberts teaches the first base, the first protrusion member, and the first external wall are formed by a same material (see col. 7, lines 1-10)

Regarding Claims 10:
As applied to claim 1, Roberts teaches the second base, the second protrusion member, and the second external wall are formed by a same material (see col. 7, lines 1-10).

Regarding Claim 11:
Roberts teaches a power conversion apparatus that includes a transformer (see col. 3, lines 35-40), the transformer comprising:
a first core (upper 100 in Drawing: 2; Col. 6, lines 30-50) that includes a first base (See Drawing: 2), a first protrusion member (upper 120, Fig. 8A; Col. 6, lines 30-50) that protrudes from the first base, and a first external wall (See Drawing: 2) that is spaced apart from the first protrusion member (construed from Drawing: 2) and that surrounds the first protrusion member; 
10, see Fig. 8A; Col. 6, lines 45-50) in the first core;  
a second core (lower 100 in Drawing: 2)  that includes a second base, a second 
protrusion member that protrudes from the second base, and a second external wall (see Drawing: 2) that is spaced apart from the second protrusion member (lower 120 in Drawing: 2)  and that surrounds the second protrusion member (construed from Drawing: 2);  
a second winding (20, see Fig. 8A; Col. 6, lines 45-50) in the second core; and 
a barrier rib (130, Fig. 8A) configured to separate the first winding and 
the second winding from each other.
the first winding is wound around the first protrusion member and disposed within the first external wall (construed from Drawing: 2) such that the first winding (10) does not protrude beyond the first external wall, and wherein the second winding is wound around the second protrusion member and disposed within the second external wall (see Drawing: 2) such that the second winding (20) does not protrude beyond the second external wall.

Regarding Claim 20:
Roberts teaches a photovoltaic device that includes a power conversion apparatus that comprises a transformer (see col. 3, lines 35-40), wherein the transformer includes:  
a first core (upper 100 in Drawing: 2; Col. 6, lines 30-50) that includes a first base (See Drawing: 2), a first protrusion member (upper 120, Fig. 8A; Col. 6, lines 30-50) that protrudes from the first base, and a first external wall (See Drawing: 2) that is spaced apart from the first protrusion member (construed from Drawing: 2) and that surrounds the first protrusion member; 
a first winding (10, see Fig. 8A; Col. 6, lines 45-50) in the first core;  
a second core (lower 100 in Drawing: 2)  that includes a second base, a second 
protrusion member that protrudes from the second base, and a second external wall (see Drawing: 2) that is spaced apart from the second protrusion member (lower 120 in Drawing: 2)  and that surrounds the second protrusion member (construed from Drawing: 2);  
a second winding (20, see Fig. 8A; Col. 6, lines 45-50) in the second core; and 
130, Fig. 8A) configured to separate the first winding and 
the second winding from each other.
the first winding is wound around the first protrusion member and disposed within the first external wall (construed from Drawing: 2) such that the first winding (10) does not protrude beyond the first external wall, and wherein the second winding is wound around the second protrusion member and disposed within the second external wall (see Drawing: 2) such that the second winding (20) does not protrude beyond the second external wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 14 are rejected under AIA  35 U.S.C. 103 as obvious over by Roberts.
Regarding Claims 4 and 14:
As applied to claim 1 and 11, although, Roberts does not explicitly state that the first core and the second core have a same height, and wherein the first winding and the second winding have a same length, this appears to be the case since it is not taught that the first core and the second core have a different height, and wherein the first winding and the second winding have a different length.
	Alternatively, it would have been obvious that the first core and the second core have a same height, and wherein the first winding and the second winding have a same length to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Regarding Claims 8:
Roberts disclose the claim invention except a height of the first core is greater than a height of the second core, and wherein the first winding of the first core is longer than the second winding of the second core. It would have been an obvious matter of design choice to have a height of the first core is greater than a height of the second core, and the first winding of the first core is longer than the second winding of the second core, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It is noted that in the instant application, para [0216] applicant has not disclosed any criticality for the claimed limitations.
	Furthermore, Sado (US 20170092410 A1) disclose in para [0088] that the height of the shaft part or the side wall portion of a first core member 40B may be larger than that of a second core member 20E (see Fig. 8E).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a height of the first core is greater than a height of the second core, and wherein the first winding of the first core is longer than the second winding of the second core so that easily install the air-core coil 50 in the second core member 20E (see para 0088).
	
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Rodriguez (US 20160285387 A1).
Regarding Claims 18:
As applied to claim 11, Roberts does not teach a convertor configured to convert a first DC power at an input side of the convertor to a second DC power at an output side of the converter, the convertor includes: a full bridge inverter connected to an input side of the transformer; and a switching unit connected to an output side of the transformer, wherein the transformer is coupled to the full bridge inverter and the half bridge switching unit, as claimed.
	However, Rodriguez teaches that a convertor configured to convert a first DC power at an input side of the convertor to a second DC power at an output side of the converter, the convertor includes: a full bridge inverter (402, Fig. 4; para 0060) 104, Fig. 4) of the transformer (302, Fig. 4; para 0060); and a switching unit (1312-1314, Fig. 13; para 0094) connected to an output side (102, Fig. 4) of the transformer, wherein the transformer is coupled to the full bridge inverter (402) and the half bridge switching unit (construed from Fig. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a convertor configured to convert a first DC power at an input side of the convertor to a second DC power at an output side of the converter, the convertor includes: a full bridge inverter connected to an input side of the transformer; and a switching unit connected to an output side of the transformer, wherein the transformer is coupled to the full bridge inverter and the half bridge switching unit for converting an input direct current (DC) waveform from a DC source to an output alternating current (AC) waveform for delivery to an AC grid (see para 0020).

Regarding Claims 19:
As applied to claim 18, Roberts and Rodriguez further teach that an inverter (1344, Rodriguez’s Fig. 4 and 13) connected to an output side of the half bridge switching unit (304, Rodriguez’s Fig. 4 and 13; para 0060), and configured to convert the second DC power to an AC power.

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837